Citation Nr: 1623506	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-26 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean Cuddigan, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A notice of disagreement was received in March 2014, a statement of the case was issued in June 2014, and a substantive appeal was received in July 2014.

In October 2014, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in Lincoln, Nebraska.  A transcript of this hearing was prepared and associated with the claims file.

In his July 2014 substantive appeal, the Veteran requested that he be scheduled for a personal hearing before a Member of the Board at his local RO.  He withdrew this request in writing in April 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a low back disability.  He essentially contends that this disability is related to an injury he suffered in service.  

In a March 2014 statement, the Veteran reported that, "[w]hile in formation aboard the USS Enterprise I passed out and fell straight back so hard on my back and head, that I was told that my head bounced."  He reported that he went to sick bay and was treated for bronchitis or an upper respiratory infection and was in his bunk for a couple of days.  He reported, "[a] number of years after I was out of the Navy, I started having lower back pain."

The Veteran testified at his October 2014 DRO hearing that he believes he injured his back in 1966 or 1967.  He reported that he passed out on the flight deck when he was at quarters one morning.  He reported that he landed on his back and was told that his head had bounced.  He reported that he went to sickbay and believes he had a respiratory issue at that time.  He was given medication and sent to bed for a couple of days.  He further testified that he did not have any other back problems during service.  He testified that the doctor who first x-rayed him in the late 1980s told him that he must have taken a severe blow to the back.  He also testified that he believes the severe blow to his back may have caused the current back disability.  

In a March 2016 written statement, a fellow serviceman attests that he witnessed the Veteran faint and hit his head hard on the deck and be assisted to sickbay.  

In an undated statement that was received in April 2016, a friend of the Veteran's stated that the Veteran has told him that he "passed out at muster and fell backwards to the deck on his back and head."  

In a March 2014 letter, the Veteran's private chiropractor wrote that the Veteran had sought care for low back pain with left leg sciatica at his office in the past.  He reported that the Veteran's "history was significant in that he has had multiple past episodes which stemmed possibly from a fall years ago."  

Based on the above, the Board finds it necessary to remand this claim so that the Veteran may undergo a VA examination and an etiology opinion may be obtained.  

In an April 2016 telephone call, the Veteran's attorney requested that, if VA is unable to grant the Veteran's claim, the Veteran be scheduled for a videoconference hearing or a Travel Board hearing, whichever is available first.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any current low back disability.  The claim file must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The VA examiner should identify all current back disabilities.  For each disability, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that such disability was incurred during or caused by his military service.  In answering this question, the examiner should opine as to whether the nature of any current back disability is consistent with the Veteran's having suffered a severe blow to his back from a backwards fall onto a deck.
 
Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the facts of the Veteran's case and any pertinent medical principles.

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

If any benefit sought on appeal remains denied, the Veteran and his representative should also be asked to clarify whether a Board hearing is again being requested and, if so, what type of hearing they are requesting.  

3.  Following the completion of any actions that are necessary in connection with the outstanding hearing request, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




